Title: 87. A Bill against Usury, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no person shall hereafter, upon any contract take, directly or indirectly, for loan of any money, wares or merchandize, or other commodity, above the value of five pounds, for the forbearance of one hundred pounds, for a year, and, after that rate, for a greater or lesser sum, or for a longer or shorter time; and all bonds, contracts, covenants, conveyances, or assurances, hereafter to be made, for payment or delivery of any money, or goods, so to be lent, on which a higher interest is reserved or taken, than is hereby allowed, shall be utterly void. If any person shall, by any way, or means of any corrupt bargain, loan, exchange, shift, covin, device, or deceit, take, accept, or receive, for the loan of, or giving day of payment for money, wares, merchandize, or other commodity, above the rate of five pounds, for one hundred pounds, for one year, every person so offending, shall forfeit double the value of the money, wares, merchandize, or commodity, so lent, exchanged, or shifted, one moiety to the use of the commonwealth, and the other to the informer, to be recovered, with costs. Any borrower of money or goods may exhibit a bill in Chancery, against the lender, and compel him to discover, upon oath, the money or thing really lent; and all bargains, contracts,  or shifts, which shall have passed between them, relative to such loan, or the repayment thereof, and the interest or consideration for the same; and if, thereupon, it shall appear, that more than lawful interest was reserved, the lender shall be obliged to accept his principal money, without any interest, or other consideration, and pay costs, but shall be discharged of all other penalties of this act. Every broker, solicitor, or driver of bargains, who shall hereafter, directly or indirectly, take or receive more than the rate or value of five shillings, for brokerage, or soliciting, the loan or forbearance of one hundred pounds, for a year, or above one shilling for making or renewing the bond or bill, for such loan or forbearance, or for any counter-bond or bill, concerning the same, shall forfeit, for every offence, twenty pounds to the commonwealth and informer, to be recovered, and divided, as herein before is mentioned.
